People v Ramsundar (2016 NY Slip Op 02857)





People v Ramsundar


2016 NY Slip Op 02857


Decided on April 13, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 13, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
L. PRISCILLA HALL
JOSEPH J. MALTESE
HECTOR D. LASALLE, JJ.


2012-00721
 (Ind. No. 437/11)

[*1]The People of the State of New York, respondent,
v Shane Ramsundar, appellant.


Seymour W. James, Jr., New York, NY (Angie Louie and Alan S. Axelrod of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, NY (Robert J. Masters, John M. Castellano, and Edward D. Saslaw of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Holder, J.), rendered January 11, 2012, convicting him of grand larceny in the second degree (eight counts), grand larceny in the third degree (thirteen counts), grand larceny in the fourth degree, money laundering in the second degree (two counts), money laundering in the third degree (two counts), criminal impersonation in the first degree (nineteen counts), and scheme to defraud in the first degree (four counts), upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant contends that the verdict was against the weight of the evidence. In fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15[5]; People v Danielson, 9 NY3d 342), we nevertheless accord great deference to the opportunity of the finder of fact to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383, 410; People v Bleakley, 69 NY2d 490, 495). Upon reviewing the record here, we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633).
The defendant further contends that the Supreme Court denied him the constitutional right to present a defense (see generally Chambers v Mississippi, 410 U.S. 284; Washington v Texas, 388 U.S. 14) by precluding him from eliciting testimony that would demonstrate the complainants' bias or motive to fabricate. However, the defendant's constitutional claims are unpreserved for appellate review, since he did not assert a constitutional right to introduce the excluded evidence at trial (see People v Simmons, 106 AD3d 1115, 1116). In any event, the court's rulings were a provident exercise of discretion, as the defendant failed to offer a good-faith basis for the proposed line of inquiry (see People v Hicks, 88 AD3d 817, 818-819; People v Garcia, 47 AD3d 830, 831; People v Mestres, 41 AD3d 618; People v Walsh, 35 AD3d 637).
The testimony of the People's witness who summarized certain voluminous records was properly admitted (see People v Hague, 70 AD3d 967, 968; People v Potter, 255 AD2d 763; People v Weinberg, 183 AD2d 932).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80), and the amount of restitution was not excessive (see People v Stubbs, 281 AD2d 498, 499).
The defendant's remaining contentions are without merit.
MASTRO, J.P., HALL, MALTESE and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court